
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.24


TERMINATION AGREEMENT


        This Termination Agreement ("Agreement") is made as of March 27, 2009
(the "Effective Date") by and between Liberty Media Corporation, a Delaware
corporation ("LMC"), Liberty Media LLC, a Delaware limited liability company
(the "Company"), and Robert R. Bennett (the "Executive").

Recitals

        The Executive currently is employed with the Company pursuant to an
employment agreement dated as of December 28, 2005 (the "Employment Agreement")
and is a director of LMC. The Executive and the Company desire to terminate the
Employment Agreement and to provide for certain matters relating thereto.

Agreement

        In consideration of the mutual covenants set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties, intending to be legally bound, agree as follows:

        1.    Termination of the Employment Agreement; Payment for
Services.    The Employment Agreement is hereby terminated as of the Effective
Date. The Executive and the Company agree that, for purposes of the Employment
Agreement, the Executive shall be considered to have voluntarily terminated his
employment with the Company. In connection with such termination, the Company
agrees to pay $38,513 to the Executive for services rendered at the request of
the Company.

        2.    Stock Options and Stock Appreciation Rights.    The parties
acknowledge that, as of the Effective Date, the Executive holds the options and
stock appreciation rights described in Exhibit A (the "Existing Awards")
pursuant to the agreements identified in Exhibit A (collectively, the "Existing
Award Agreements"). Notwithstanding any provision to the contrary in any
Existing Award Agreement, all of the Existing Awards shall be fully exercisable
as of the Effective Date. In addition, the Existing Award Agreements are hereby
amended as follows:

        (a)   Section 7(a) of each of the 2001 Agreement, the 2003 Agreement and
the 2004 Agreement is hereby amended by deleting from the first sentence thereof
the phrase "the first Business Day following the expiration of the 90-day period
which began on the date of termination of the Grantee's employment" and
substituting therefor "the date specified in Section 2 hereof as the last day of
the Term."

        (b)   Section 7(a) of each of the 2007 Agreements and the 2008 Agreement
is hereby amended by deleting therefrom the phrase "the first Business Day
following the expiration of the 90-day period that began on the date of
termination of the Grantee's provision of services to the Company and its
Subsidiaries" and substituting therefor "the date specified in Section 2 hereof
as the last day of the Term."

Except as provided in the preceding provisions of this Section 2, each Existing
Award shall remain subject to the terms and conditions of the applicable
Existing Award Agreement.

        3.    Benefits.    From the Effective Date through the earlier of
August 31, 2014 or the date of the Executive's death (the "Participation
Period"), the provisions of this Section 3 shall apply. The Executive shall be
eligible to participate in any health plan that the Company may make available
generally to employees of the Company to the extent such participation is
permitted under the terms of such plan and by applicable law (including tax
law), subject to the terms and conditions of such plan and subject to the
continued maintenance of such plan by the Company. To the extent any such health
plan is made available and the Executive elects to participate therein, the
Company will contribute to such health plan on behalf of the Executive the same
proportionate part of the monthly premium for coverage of Executive and his
spouse under such health plan as the Company contributes on behalf of

--------------------------------------------------------------------------------




an employee with spousal coverage under such plan (the "Company Contribution").
The Company Contribution will be made monthly during the Participation Period in
accordance with the Company's normal procedures for the payment of health plan
premiums. The aggregate amount of the Company Contribution in any taxable year
of the Executive shall not affect the amount eligible to be made as the Company
Contribution for any other taxable year of the Executive, and the Company
Contribution will not be subject to liquidation or exchange for any other
benefit. The Executive shall be responsible for payment of that portion of the
monthly premium in excess of the Company Contribution. To the extent any such
health plan is made available generally to employees of the Company, except to
the extent the Company reasonably determines to be necessary or advisable to
comply with applicable law (including tax law), the Company will refrain from
taking any action that would limit or eliminate the Executive's eligibility to
participate in such health plan. LMC and the Company will use their reasonable
best efforts to cause any successor employer of all or substantially all of the
employees of the Company to assume the obligations of the Company pursuant to
this Section 3.

        4.    Indemnification.    LMC and the Executive acknowledge and agree
that they are parties to an Indemnification Agreement dated May 9, 2006 (the
"Indemnification Agreement") pursuant to which the Company has agreed to
indemnify the Executive with respect to Claims relating to Indemnifiable Events
(as such terms are defined in the Indemnification Agreement). LMC and the
Executive further acknowledge and agree that the Indemnification Agreement shall
remain in full force and effect according to its terms, notwithstanding
termination of the Executive's employment pursuant to the terms of this
Agreement.

        5.    Dispute Resolution.    At the option of any party hereto, any
dispute, controversy, or question arising under, out of or relating to this
Agreement or the breach thereof, other than that for injunctive relief to this
Agreement or the breach thereof, will be referred for decision by arbitration in
the Denver metropolitan area of the State of Colorado by a neutral arbitrator
selected by the parties hereto. The proceeding will be governed by the Rules of
the American Arbitration Association then in effect or such rules last in effect
(in the event such Association is no longer in existence). If the parties are
unable to agree upon such a neutral arbitrator within 30 days after any party
has given the other written notice of the desire to submit the dispute,
controversy or question for decision as aforesaid, then any party may apply to
the American Arbitration Association for an appointment of a neutral arbitrator,
or if such Association is not then in existence or does not act in the matter
within 30 days of application, either party may apply to the Presiding Judge of
the District Court of any county in Colorado for an appointment of a neutral
arbitrator to hear the parties and settle the dispute, controversy or question,
and such Judge is hereby authorized to make such appointment. In the event that
any party exercises the right to submit a dispute arising hereunder to
arbitration, the decision of the neutral arbitrator will be final, conclusive
and binding on all interested persons and no action at law or equity will be
instituted or, if instituted, further prosecuted by either party other than to
enforce the award of the neutral arbitrator. The award of the neutral arbitrator
may be entered in any court that has jurisdiction. In the event that the
Executive is successful in pursuing any claim(s) or dispute(s) arising out of
this Agreement, the Company will pay the Executive's attorneys' fees and costs
and expenses of any Arbitrator in connection with such claims or disputes. In
any other case, the parties will each bear all their own costs and attorneys'
fees, except the Company will in all events pay the costs of any arbitrator
appointed hereunder.

        6.    Assignment; Enforceability.    

        (a)   This Agreement is personal to the Executive and, without the prior
written consent of LMC and the Company, will not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
will inure to the benefit of and be enforceable by the Executive's legal
representatives.

        (b)   This Agreement will inure to the benefit of and be enforeceable by
LMC, the Company and their respective successors and assigns.

--------------------------------------------------------------------------------



        7.    Miscellaneous.    

        (a)   This Agreement will be governed by, and construed in accordance
with, the laws of the State of Colorado, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and will have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

        (b)   All notices and other communications under this Agreement will be
in writing and will be given by hand delivery or telecopy to the other party or
by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:   Mr. Robert R. Bennett    
                                                     
                                                      Facsimile:
                        
If to LMC or
 
  the Company:   Liberty Media Corporation     12300 Liberty Boulevard    
Englewood, CO 80112     Attn: General Counsel     Telecopy: 720-875-5382

or to such other address or telecopy as either party furnishes to the other in
writing in accordance with this Section 7(b). Notices and communications will be
effective when actually received by the addressee.

        (c)   The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement will be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, will remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

        (d)   Any party's failure to insist upon strict compliance with any
provision of, or to assert any right under, this Agreement will not be deemed to
be a waiver of such provision or right or of any other provision of or right
under this Agreement.

        (e)   Except as to the Existing Award Agreements referenced in Section 2
above and the Indemnification Agreement referenced in Section 4 above, the
parties acknowledge that this Agreement supersedes any other agreement between
them or between the Executive and any predecessor or affiliate of LMC or the
Company (collectively with LMC and the Company, the "Employing Entities"), or
any plan or practice of any of the Employing Entities concerning the subject
matter hereof, including the Company's Severance Pay Plan or any other severance
plan or policy of any of the Employing Entities or any of their respective
affiliates (collectively, the "Severance Plans"). The Executive hereby
irrevocably waives any rights to severance benefits under the Severance Plans or
to acceleration of equity awards under the Severance Plans or any equity award
plan of any of the Employing Entities except as may be provided in this
Agreement. For the avoidance of doubt, the Company and the Executive acknowledge
and agree that none of Liberty Global, Inc., Discovery Communications, Inc.,
Discovery Holding Company or Ascent Media Corporation shall be considered an
Employing Entity.

        (f)    This Agreement may be executed in several counterparts, each of
which will be deemed an original, and said counterparts will constitute but one
and the same instrument.

        (g)   Each party will bear any costs, including attorneys' fees,
incurred by such party in connection with negotiating and entering into this
Agreement.

[Signature page follows.]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and the Company and LMC have caused this Agreement to be executed in their name
on their behalf, all as of the day and year first above written.


 
 
  


--------------------------------------------------------------------------------

Robert R. Bennett
 
 
Date:
 
         

--------------------------------------------------------------------------------

 
 
 
LIBERTY MEDIA CORPORATION
 
 
By:
 
  


--------------------------------------------------------------------------------

Charles Y. Tanabe
Executive Vice President
 
 
Date:
 
         

--------------------------------------------------------------------------------

 
 
 
LIBERTY MEDIA LLC
 
 
By:
 
  


--------------------------------------------------------------------------------

Charles Y. Tanabe
Executive Vice President
 
 
Date:
 
         

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



EXHIBIT A

to

Termination Agreement Dated as of March 27, 2009 between
Liberty Media Corporation, Liberty Media LLC and Robert R. Bennett

EXISTING AWARD AGREEMENTS

Agreement
  Options/SARs Outstanding and Exercisable as of Effective Date   Base Price as
of Effective Date   Expiration Date Non-Qualified Stock Option Agreement dated
as of August 10, 2001 between Liberty Media Corporation and Robert R. Bennett
(issued pursuant to the Liberty Media Corporation 2000 Incentive Plan (As
Amended and Restated Effective August 10, 2001)) (the "2001 Agreement")  
4,169,963 Series B Liberty Interactive Common Stock Options (or, at the
Executive's election, Series A Liberty Interactive Common Stock Options)  
$23.64 (Series B)

$22.90 (Series A)   February 28, 2011
 
 
833,993 Series B Liberty Capital Common Stock Options (or, at the Executive's
election, Series A Liberty Capital Common Stock Options)
 
$15.20 (Series B)

$14.74 (Series A)
 
February 28, 2011
 
 
3,335,972 Series B Liberty Entertainment Common Stock Options (or, at the
Executive's election, Series A Liberty Entertainment Common Stock Options)
 
$21.79 (Series B)

$21.53 (Series A)
 
February 28, 2011
Stock Appreciation Rights Agreement dated as of July 31, 2003 between Liberty
Media Corporation and Robert R. Bennett (issued pursuant to the Liberty Media
Corporation 2000 Incentive Plan (As Amended and Restated Effective September 11,
2002)) (the "2003 Agreement")
 
250,000 Series A Liberty Interactive Common Stock Free-Standing Stock
Appreciation Rights
 
$16.97
 
July 31, 2013
 
 
50,000 Series A Liberty Capital Common Stock Free-Standing Stock Appreciation
Rights
 
$10.92
 
July 31, 2013
 
 
200,000 Series A Liberty Entertainment Common Stock Free-Standing Stock
Appreciation Rights
 
$15.95
 
July 31, 2013

--------------------------------------------------------------------------------



Agreement
  Options/SARs Outstanding and Exercisable as of Effective Date   Base Price as
of Effective Date   Expiration Date Stock Appreciation Rights Agreement dated as
of August 6, 2004 between Liberty Media Corporation and Robert R. Bennett
(issued pursuant to the Liberty Media Corporation 2000 Incentive Plan (As
Amended and Restated Effective April 19, 2004)) (the "2004 Agreement")   250,000
Series A Liberty Interactive Common Stock Free-Standing Stock Appreciation
Rights   $15.46   August 6, 2014
 
 
50,000 Series A Liberty Capital Common Stock Free-Standing Stock Appreciation
Rights
 
$9.95
 
August 6, 2014
 
 
200,000 Series A Liberty Entertainment Common Stock Free-Standing Stock
Appreciation Rights
 
$14.53
 
August 6, 2014
Non-Qualified Stock Option Agreements dated as of December 24, 2007 between
Liberty Media Corporation and Robert R. Bennett (issued pursuant to the Liberty
Media Corporation 2007 Incentive Plan) (the "2007 Agreements")
 
6,400 Series A Liberty Interactive Common Stock Options
 
$19.96
 
December 24, 2014
 
 
1,650 Series A Liberty Capital Common Stock Options
 
$17.26
 
December 24, 2014
 
 
6,600 Series A Liberty Entertainment Common Stock Options
 
$25.21
 
December 24, 2014
Non-Qualified Stock Option Agreement dated as of December 16, 2008 between
Liberty Media Corporation and Robert R. Bennett (issued pursuant to the Liberty
Media Corporation 2007 Incentive Plan) (the "2008 Agreement")
 
16,000 Series A Liberty Interactive Common Stock Options
 
$2.91
 
December 16, 2015
 
 
3,800 Series A Liberty Capital Common Stock Options
 
$3.57
 
December 16, 2015
 
 
11,600 Series A Liberty Entertainment Common Stock Options
 
$17.69
 
December 16, 2015

--------------------------------------------------------------------------------





QuickLinks


TERMINATION AGREEMENT
